331 F.2d 852
In the Matter of EASTERN SUPPLY COMPANY, a co-partnership, Bankrupt.Turf Man Sales Corporation, creditor, Appellant.
No. 14791.
United States Court of Appeals Third Circuit.
Argued May 19, 1964.
Decided May 28, 1964.

Appeal from United States District Court for the Western District of Pennsylvania; Herbert P. Sorg, District Judge.
Daniel M. Berger, Pittsburgh, Pa., (Berger & Berger, Pittsburgh, Pa., on the brief), for appellant.
Harry R. Levy, Pittsburgh, Pa., for appellee.
Before KALODNER, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court of December 31, 1963, will be affirmed.